 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDSheet Metal W orkers International Association, LocalUnion No.11andCorrugated Asbestos-Contrac-tors,.Inc. and International Association of Bridge,StructuralandOrnamentalIronWorkers,AFL-CIO:and International Association of Bridge,Structural.and Ornamental Iron Workers, LocalUnion No. 58,AFL-CIOSheet Metal Workers International Association, Local,,Union No.11and,Corrugated Asbestos Contrac-tors, Inc. Cases15-CD-127 and 15-CB-994July 9,` 1971DECISION-AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND., JENKINSOn January 6, 1971, Trial, Examiner Alvin Lieber-man issued a Decision in-the above-entitled proceed-ing, finding that .'Respondent had engaged in and wasengaging in certain unfair labor practices,alleged inthe, complaint and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the Deci-sion and a brief in support thereof, The GeneralCounsel also filed exceptions to the decision togetherwith a, brief in, support of the exceptions and insupport. of, that part of the Trial Examiner's Decisionnot excepted to. The Charging Party filed a brief insupport of the Trial Examiner's Decision.'Pursuant, to,the- provisions of Section 3(b) of theNational Labor `Relations Act, as amended, theNational Labor Relations Board has delegated itspowers _ in, connection with these cases to a three-member panel.The -Board, ,has reviewed the rulings of the TrialExaminer made, at the hearing and, finds that noprejudicial, errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases and -finds merit inRespondent's, exceptions. It therefore adopts the TrialExaminer's, findings of fact with certain, exceptionsnoted below, but rejects his conclusions and recom-mended Order.The _ complaint, alleged that Respondent, SheetMetalWorkers International Association,LocalUnion No. 11, violated Section 8(b)(4)(D) of the Actby its refusal to enter into a collective-bargainingagreement or to bargain with the Charging Party,Corrugated Asbestos Contractors, Inc., in order toforce Corrugated to assign the work in dispute to its1Respondent also filed a motion for oral argument. The motion ishereby denied because the record, exceptions, and briefs adequatelymembers contrary to the Board's jurisdictional award—tomembers of .International Association of Bridge,Structural and Ornamental IronWorkers, ; LocalUnion No. 58, AFL-CIO. The complaint furtheralleged that by the same' acts Respondent violatedSection 8(b)(3).The TrialExaminerfound thatRespondent violated Section 8(b)(4)(D) and orderedit to enter into a collective-bargaining agreement withCorrugated.He did not decide the merits of the8(b)(3) allegation because he considered that theremedy for such violation would-bethe same as forthe violation found.The case arises in connection, with a ' workassign-ment jurisdictional dispute. On February 13,theBoard issued its Decision and Determination ofDispute which is reported at 181 NLRB No. 27. TheBoard found that, there was "reasonablecause tobelieve" thatRespondent, had violatedSection8(b)(4)(D) , of the Act . Itfoundthat Respondent Local1I had refused to renew its collective-bargainingcontract with Corrugated upon the contract's expira-tion on May 31, 1969; told its members not,to ,workfor that Company without a contract; and refused tocontinue to supply workers,, all as a means ofrequiring Corrugatedto assigncertain disputed worktomembers of locals of Sheet Metal WorkersInternationalAssociation.The Board; then deter-mined the merits of the dispute and found thatCorrugated's "employees who are representedby .., .[IronWorkers] .... are _ entitled, to the ; work, ofinstalling Reynolds V-beam siding having five inchesor more between corrugations." It ,also found thatRespondent is not entitled by means,proscribed bySection 8(b)(4)(D)' of the Act to force or requireCorrugated to assign ,such work to employees, represented by Sheet Metal Workers International Associ-ation or any of its locals. The Board accordinglydirected that-Within 10 days from the date of this Decision and-Determination of Dispute, [Respondent] shallnotify the Regional. Director, for Region, 15, inwriting, whether or, not it will refrain from forcingor requiring [Corrugated ],by means proscribed .bySection 8(b)(4)(D), to assign the work in dispute in,amanner -inconsistent with the above determina-tion. [181 NLRB No. 27, section entitled Determi-nation of Dispute.]Within a few days after-the,Board issued its Decision,Respondent notified the Regional Director, in writ-,ing, "in accordance with the Board's Decision andDetermination of Dispute . . . Local 11 will refrainfrom forcing or requiring [Corrugated] . . . by meansproscribed by Section 8(b)(4)(D) to assignthe work[in dispute . . . to members or employees representedpresent the issues and the positions of the parties.192 NLRB No. 8 SHEETMETALWORKERS,LOCAL NO. 11by Sheet Metal Workers International Association orany Local thereof."Shortly thereafter Corrugated, which in past yearshad executed the same collective-bargaining agree-ment that Respondent had previously negotiated withSheet Metal Contractors Association of New Orleans,Inc.,offered to enter into a collective-bargainingagreementwith Respondent identical with that whichthe Association had recently executed with Respon-dent.Respondent's business manager, Sidney Le-Blanc,answered in writing that "... Local I1herewith renounces and disclaims any interest what-soever in representing any of your employees engagedin the fabrication or installation of sheet metalmaterials or employed for any other purpose by yourcompany."Respondent'smembers who were employees ofCorrugated have returned to work and have remainedat work. Respondent has not further interfered withCorrugated'swork assignments.Relying on theadvice of its attorney, Respondent,has continued toreceive members' dues from Corrugated's employeesand employer contributions for fringe benefits in theirbehalf.However, Respondent has persisted ' in itsrefusal to enter into a collective-bargaining contractwith Corrugated.The Trial Examiner found that "regardless of thegood faith of Respondent's disclaimer," the Board'sDecision and Determination of Dispute requiredRespondent to sign the collective-bargaining agree-ment as requested by Corrugated. Assuming,arguen-do,that a good-faith disclaimer would be a defense tothe 8(b)(4)(D) allegation, the Trial Examiner foundthat it was not made in good faith. He, relied on thefactors that Corrugated's employees continued to bedues-payingmembers of Respondent; Corrugatedcontinued to contribute, and Respondent to receive,fringebenefit contributions on behalf of theseemployee-members; and, most significantly, thatRespondent'sBusinessManager LeBlanc admittedthat the disclaimer was prompted by the workassignmentdispute that was the subject of the 10(k)hearing.The Trial Examiner rejected Respondent'sassertionthat it continued to receive employer fringebenefit contributions on the advice of its attorney thatsuch receipt was necessary to comply with a ' courtinjunction issued preliminary to the Board hearing inthe 10(k) proceeding.He interpreted LeBlanc'sseemingadmission at the ' hearing that, but for theKan sas.City dispute, he would have had no reason todisclaim as a statementthat Respondent would nothave refused to enter into the contract had Corrugat-ed assigned the disputed work to Respondent'smembers.Respondent contends that it has complied with theOrder issued in the 10(k) proceeding: that the Board's33Order does not require it to sign a collective-bargain-ing agreement which forcesit to'represent employeesit no longer desires to represent.It argues that, in goodfaith,itdisclaimed representation of Corrugated'semployees and such disclaimer is a defense to thecomplaint allegation of refusal to bargain. We agree.The TrialExaminer assumed that the Determina-tion of Dispute in the 10(k) proceeding requiredRespondent to execute a collective-bargaining agree-ment with Corrugated.This'assumption is notjustifiedby theterms of the Determination which onlyrequired Repsondent to "notify the Regional Director... in writing,whetheror not' it will refrain fromforcing or requiring[Corrugated] by means pro-scribed by Section 8(b)(4)(D),'to assign the work indispute in a manner inconsistent with the abovedetermination."Respondent has taken the necessarysteps to effect compliance with that directive. Sincethe date of the 10(k) determination, it has not engagedin any strike,refusal to refer employees,or any otheraction to force or require Corrugated to assign thedisputedwork to its members.Respondent hasrefrained,and notified the Regional Director inwriting that it would refrain,from prohibited conduct.Accordingly,we conclude that Respondent hascomplied with the 10(k) determination.It. has there-fore not violated Section 8(b)(4)(D) of thect.The Trial Examiner did not decideWhetherRespon-dent's refusal'toexecute `a collective-bargainingagreement with Corrugated violated Section 8(b)(3) oftheAct,as alleged in the complaint,because heconsidered that the remedy for such violation wouldbethesameasfortheviolation ' of8(b)(4)(D)-execution of a collective-bargaining con-tract.He found that, in any event,Respondent'sdisclaimer of representation was not made in goodfaith.As we hold that the terms of our 10(k)determination did not require execution of a contract,we examine the other surrounding circumstances todetermine whether the disclaimer was in good faith.The Trial Examiner found that Business ManagerLeBlanc's testimony,thatRespondent would nothave disclaimed but for the 10(k) , dispute, wasinconsistent with a good-faith intent to disclaim. TheTrialExaminer's inference is not warranted. Le-Blanc's testimony indicates that Respondent dis-claimed its representative interest in Corrugated'semployees because the 10(k) hearing revealed thatCorrugatedwas employing members of the IronWorkers Union to install not'only the disputedReynolds V-beam sheeting but also other sheetmetalproducts.LeBlanc said that such work,similar to thedisputedwork,would involve -his Union in likejurisdictional-problems and he therefore,felt thatunder the circumstances representing, Corrugated'sfew employees was not worth the trouble. The recordi 34DECISIONSOF NATIONALLABOR RELATIONS BOARDin the 10(k) hearing, bears out LeBlanc's statement:Corrugated was employing Iron Workers membersfor much sheetmetal, work that Respondent believedoverlapped its own jurisdiction. The fact that Respon-dent acknowledged that it would not have abandonedits claim to representation but for the 10(k) dispute isnot inconsistent with a good-faith intent to disclaimrepresentative status. It is congruent with the viewthat Respondent was prepared to represent Corrugat-ed's handful of employees if there was no trouble, butnot if Respondent was thereby to be involved innumerous jurisdictional disputes.The Trial Examiner found that Respondent'scontinuing to treat Corrugated's employees as mem-bers and 'accepting Corrugated's contributions cover-ing employee-members' benefits was also inconsistentwith a good-faith- disclaimer. The' Trial Examinerrejected Respondent's reason for such actions, that itrelied on its attorney's advice in order to comply withthe outstanding court injunction, because the TrialExaminer thought that the injunction did not requiresuch action.We cannot say, however, that the termsof the court injunction were so clear that those boundby it could not reasonably conclude that it required acontinuation of the same employment relationships.As the evidence' does not reflect adversely onRespondent's good faith in' disclaiming representa-tion,we find that its disclaimer is a'defense to theallegationof refusal to bargain in volation of Section8rox3).?We have found that Respondent has complied withthe terms of 10(k) determination and that Respondenthas not refused to bargain in violation of Section8(b)(3),We shall therefore dismiss the complaint in itsentirety.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissedin its entirety.2The decisionin, Texhie Inc.,119 NLRB1792,enfd.,266 F.2d 349 (C.A.5), on which the Trial Examiner relied,does not fit the facts of this case.Respondent union inTexlitecontinued to insist,even as of the time of thehearing,that it was willing to sign a contract with the employer if theemployer would but accede to its unlawful condition,recognizing it for aunit in which another union had been certified.RespondentUnion's agentin this case has been adamant in his disclaimer at all times,'including thehearing in this case.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Trial -Examiner:, The trial in thisproceeding, with all parties except the parties to the disputein 15-CD-127 represented, was held before me in NewOrleans, Louisiana, on October 6, 1970, upon the GeneralCounsel's complaint based on charges filed by CorrugatedAsbestos Contractors, Inc. (herein called Corrugated) onMay 29 and June 5, 1969,1 and respondent's answer.Theprincipal issue in this case is whether respondent violatedSection 8(b)(4)(D) of the National Labor Relations Act; asamended (hereinafter called the Act).2 In this regard, theparticular questions for decision are as follows:1.Has respondent complied with the Decision, andDetermination of Dispute made pursuant to Section 10(k)of the Act by the . National Labor Relations Board(hereinafter called the Board)?2.Has 'respondent engaged in conduct described inSection 8(bX4) of the Act for an object proscribed bysubsection (d) thereof?Upon the entire record,s my observation of the witnessesand their demeanor while testifying, and the briefssubmitted by the parties who appeared in this proceeding,4Imake the following:FINDINGS OF FACT1.JURISDICTIONCorrugated,a Louisianacorporationwhose principalofficeand place of business is located in New Orleans, Louisiana,is,engaged in the business of engineering,finishing,fabricating,and installing industrial,sheeting and accesso-ries. Corrugated annually purchases and receives goods andmaterials valued at more than $50,000 which are shippeddirectly to it from points outside the State of Louisiana.Accordingly I find that Corrugated is engaged in commercewithin themeaning ofthe Act and that= the assertion ofjurisdiction over this matter by the Board is warranted.Corrugated Asbestos Contractors, Inc.,181 NLRB No.- 27;Siemons Mailing Service,122 NLRB 81, 85.H. THE LABOR ORGANIZATIONS INVOLVEDRespondent and International Association of"Bridge,Structural and Ornamental Iron Workers, AFL-CIO (hereiniThe charge filed on June5,, 1969,alleged that respondent, violatedSection 8(b)(4)(D) of the National LaborRelationsAct, as amended. Aproceeding pursuantto Section10(k) of thatAct wasconducted on thischarge and resulted in the issuanceby the National LaborRelations Boardof a Decision and Determination of Dispute datedFebruary13,,,1970 (181NLRB No. 27).2An issue also raised by the pleadings,but whichneed not be resolvedbecause of the result I reach as to respondent's, violation of Section8(bX4)(D) of the Act,iswhether respondent infringed upon Section8(b)(3)by canceling,and refusing to renew,a collective-bargaining contract withCorrugated.As will appear,it is my conclusion that respondent in thismanner,as well as in,other respects,violated Section 8(bX4XD).To remedythis my recommendedOrderwill require respondent to acceptCorrugated'soffer to enter into a trade-agreement containing'terms and conditionsconsonantwith their past practice.In view of the foregoing it isunnecessary to decide the issue concerning respondent's contravention ofSection 8(bX3).3 The partiesagreed toincorporate into, the recordof thiscase therecordof the proceedinginstituted under Section10(k) of the,Act (seefootnote'1,above);'as well as the'record of an earlier related proceedingbrought inaccordance with Section 10('1) of theAct whichresulted in theissuance of aninjunctionagainst respondent(304 F.Supp. 684,,E.D. La.).Thesewere received as General Counsel's Exhibits(G.C. Exhs.)3 and 2,respectively.4Although all the arguments of the parties and the authorities, cited bythem,whether appearing in their briefsor made orally during the trial, maynot be discussed in this Decision,each has been'carefully.weighed andstudied. SHEET METALWORKERS,LOCAL NO. 1135called Iron, Workers Union),are labor organizations withinthe meaningof, Section 2(5) of the Act.and Determination of Dispute and that, therefore, thecomplaint should be dismissed.?III.THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionBriefly,,thiscaseconcerns itself with events whichfollowed a demand by a sister local of respondent thatCorrugatedassign certainwork to its members rather thanto employees represented by Iron ' Workers Union. Theseincluded a work -stoppage by respondent'smembers inCorrugated's employ-which terminated upon the issuanceof an injunction in a proceeding brought pursuant toSection10(1); of the Act; respondent's refusal to continue alongstanding contractual relationship with Corrugated, andthe issuanceby the Board of a Decision and DeterminationofDispute under Section 10(k) awarding the work inquestion to employees represented by Iron Workers Union.The General .,,Counsel and Corrguated contends thatrespondent induced the work stoppage by Corrugated'semployees and canceled; and refused to renew, its contractwith Corrugated in order to force Corrugated to assign thework in dispute to. its members. The General Counselfurther contends that by its continuing refusal torenew itscontract with Corrugated respondent has not complied withtheBoard'sDecisionand Determination of Dispute.Accordingly the General Counsel argues, respondent hasviolated-Section8(b)(4)(D) of the Act .6Respondent's defenseis that the evidence does not showthat its conduct after theissuanceof the Board's Decisionand Determination of Dispute was for an object proscribedby Section 8(b)(4)(D) of the Act. In other words,respondent'sposition is that it complied with the Decisions As thecontentions of the General Counsel and Corrugated are, in themain,similar, they willbe referred to hereinafter as the General Counsel'scontentions.6 Set forth below-are the provisions of the severalsections of the Actmentioned in the text insofar as pertinent.Sec.8(b) It shall be an unfair labor practice for a labor organizationor its agents-(4) (i) to engage'in, or to induce or encourageanyindividualemployedby anypersonengaged in commerce or in anindustryaffectingcommerce to engage in, a strike or a refusal in the course of hisemployment to use,manufacture,process, transport,or otherwisehandle or work on anygoods, articles,materials,or commodities or toperform anyservices; or (ii) to threaten,coerce, or restrainanypersonengaged in commerceor in an industryaffecting commerce, where ineither case an object thereof is:,(D) forcing or - requiringany employerto assign particular work toemployees in a particular labor organization or in a particular trade,craft,or class rather than toemployeesin another labor organizationor in another trade,craft,or,class, unless.such employer is failing toconform to an order or,certification of the Board determining thebargaining representativefor employeesperformingsuch work:Sec. - 10(k)wheneverit is'chargedthat anyperson has engaged inan unfair labor practice within the meaning of paragraph(4) (D) ofsection 8(b),theBoard is empowered and directed to hear anddetermine the dispute out of which such unfair labor practice shallhave arisen,unless, within tendays`after noticethatsuch charge hasbeen filed, the partiesto such dispute submit to the Board-satisfactoryevidence that"theyhave adjusted,or agreedupon methods for thevoluntary adjustment of, the dispute.Uponcomplianceby the partiesto the dispute with the decision of the Board or upon such voluntaryadjustment of the dispute,such charge shall be dismissed.Sec.10(1)Whenever it is chargedthat anyperson has engaged inan unfair labor practice within the meaning of paragraph(4) (A), (B),B.Preliminary Findingss1.Corrugated's operations,its employees, andtheir affiliation with labororganizationsIn part, Corrugated'sbusiness consistsof fabricationsheetmetal building components. This operationis carriedon at its shop in NewOrleans. To do this work Corrugated,at all material times, has,employed four members ofrespondent.Corrugatedalso installssheetmetal siding on buildingsunder construction all over the country. In the performanceof this work Corrugated employs people who'are membersof,or represented by, locals of Iron ' Workers Union.Respondent has never been certified by the Board as therepresentative of any of Corrugated's employeesengaged ininstallationwork, nor has the Board issued any orderdirecting Corrugated to bargain with respondent as therepresentative of employees performing such work.2.The relationship between Corrugated andrespondentSheetMetal Contractors Association of New Orleans,Inc. (herein called Association),is,as its nameimplies, atrade association composed of employers engaged in the-sheetmetal contracting business. On behalf of its constitu-ents" who employ members of-respondent the Associationregularly bargains, and enters into collectiveagreements,with respondent.,Although not a member of the Association, Corrugatedhas agreed with respondent to accept whatever contractsor (C) ofsection 8(b), or section8(e) or section 8(b)(7), the preliminaryinvestigationof such chargeshall be madeforthwithand givenpriorityover all othercases except cases of like character in the officewhere itis filed or to whichit is referred. If, after such investigation,the officeror regionalattorneytowhom the matter may be referred' hasreasonable causeto believesuch charge is true and that a complaintshouldissue, he shall,on behalf ofthe Board,petition any districtcourt of the United States (including theDistrict-Court of the UnitedStatesfor the Districtof Columbia)within any-districtwhere theunfair labor practice in question has occurred,isalleged to have,occurred,or wherein such person resides or transacts business, forappropriate injunctiverelief pendingthe final adjudication of theBoard with respect to such matter. -Upon the filing of any- suchpetition the district courtshallhave jurisdictionto grant suchinjunctive relief or temporaryrestraining order as it deems just andproper,notwithstandingany other provisionof law: .... , Insituationswheresuch relief is appropriate the procedure specifiedherein shall applyto charges with respect to section,8(bX4)(D). -7Concerningrespondent's defense,Section 102.91,of theBoard's Rulesand Regulationsprovidesin relevant part:If,after issuance of the determinationby the Board [in the proceedingconductedpursuant to Section 10(k) of theAct], the partiessubmit tothe regional directorsatisfactoryevidence thattheyhave compliedwith the determination, the regional director shall,dismiss'thecharge.Ifno satisfactory evidenceof complianceis submitted, the regionaldirectorshallproceed with the charge under paragraph4(D)"ofSection 8(b) ... of the act ...8The purposeof these findings is to furnish a frame of reference within,which to considerthe facts relating to respondent's alleged unfair laborpractices.To the extent that the contentionsof the parties relatespecifically to the findingsmade here they will be treated here, althoughthey,as well as the findings, may again be considered in other contexts. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDrespondent bargained out with the'Associationwithoutfurthernegotiation.In accordance with this'practiceCorrugated and respondent,from 1953 until 1966, haveentered into contracts with- each other covering respon-dent's shop employees upon terms and conditions-identicalwith those contained in respondent's agreements with theAssociation.On, May 31,1969,respondent's then existing contractswith the Association and with Corrugated expired.About 2months-,'later,-.upon the,termination of a strike byrespondent against members of the Assocation,respondentand the Association executed their current collective-bargaining agreement. -however,as will be more fully setforth'below,sinceMay 31,1969, respondent has refused toenter` into acontractwith Corrugated,notwithstanding itspast practice in this regard.9The work in dispute and the cancellation ofrespondent's. contract with CorrugatedIn 1967 Corrugated was awarded a contract to install atype of corrugated metal sheeting known as Reynolds V-beam sidingon a, building, under construction in KansasCity,Missouri.As was its custom, Corrugated assigned thiswork to employees who were represented by Iron WorkersUnion.Because the corrugations- in the siding involved inCorrugated's Kansas City contract were more than 5, inches -apart,-a,sister' local of respondent, ,Sheet Metal Workers'-International Association, Local Union No. 2 (herein called -Local 2), headquartered'^,inKansas City, felt,,that,^ theinstallationof this material fell within its work jurisdiction.Accordingly; Local 2 demanded that Corrugated rescind itsprevious assignmentof this work (herein called the work indispute)and assignthework to its members. UponCorrugated's refusal'to accede to this demand Local 2 fileda grievanceagainst Corrugated `with the Kansas City JointAdjustment Board for the Sheet, Metal ' IndustryI (hereincalledKansasCity Adjustment Board)., This , body, onJanuary, X10, 1968, sustained the grievance. It ruled thatCorrugated had violated its contract with respondent bynot assigningthework to members of Local 210 andassessed damages against,Corrugated in the amount of$12,733.20.Corrugated filed an appeal from- this decision to theNational Joint, Adjustment. Board for the Sheet MetalIndustry (herein called the. National Adjustment Board).On June 27; 1968,4he National Adjustment Board affirmedthe decisionof the Kansas City Adjustment Board exceptwith respect to, the amount of damages, which it reduced to$2,000. It also decided that in the future Corrugated shouldassign allerection work of the type in dispute to employeesrepresentedby locals of, the' Sheet Meta[Workers'sAs has,already.been noted,it is theGeneral Counsel's,posi'tion thatrespondent's original refusal to renewi$s contract with, Corrugated was foran- object proscribed by. Section 8(b)(4)(D) of the Act and that itscontinuingrefusal to contract with Corrugated after the issuance of, theBoard'sDecision,and Determinationof Dispute constitutes respondent'snoncompliancewith that-decision.10The contractthen,in,force betweenCorrugated and respondent (G.C.Exh. 3A) providedthat, its coverage extended to "the rates of pay,rules andWorking conditions of all employees of,[Corrugated] engaged in but notlimited to the (a) ... erection land] installation ... of all ferrous orInternational Association (herein called International). TheNationalAdjustmentBoard furtherruledthat,unlessCorrugated complied with its decision, Corrugated'scontractwith'respondent"shallstandautomieallycancelled." 11Corrugated refused to abide by the decision of theNational Adjustment Board, which thereupon entered anorder directing that the contract between'respondent andCorrugated be canceled. On May 8, ' 1969, respondentnotifiedCorrugated , that - their "contract is herewith,cancelled as, of,31, 1969— [its expiration date], and willnot be renewed until the direction of the National JointAdjustment Board is complied with." 12At the same time Sidney LeBlanc, respondent's businessmanager, ;informed -Alvin Childress, Corrugated's presi-dent,,as the latter testified, that respondent "would not .. .refer any of [its] ' members ' to [Corrugated's ] shop." Inaddition, LeBlanc told respondent's members in Corrugat-ed's employ that upon the `contract's expiration they couldno longer work for Corrugated.LeBlanc's order to Corrugated's employees was obeyed.As,a . result, between May 31 and September 8, 1969, onwhich date Respondent's members returned to -work forCorrugated,13 Corrugated was required to subcontract thesheetmetal, fabrication work formerly performed by theseemployees in its shop.On May 27, 1969, a meeting of sheetmetal contractors,was held in New Orleans., Among those, present were -Childress, Corrugated's president, Edward Carlough, Jr., anofficial of the International, and LeBlanc. Carlough andLeBlanc discussed with the contractors the kind of workwhich they felt fell within the jurisdiction of theInternational. In this connection, Carlough remarked, as Childresstestified, that "a contractor [who] did not abide by thejurisdictional demands of the union ..might very readilyfind himself in a position to have his contract cancelled."Emphasizing this, LeBlanc,respondent's business manager,informed the contractors, as' Childress further testified, ofthe presence at the meeting of "an individual [Childress ]who represented a company whose contract had been .. .cancelled."4.The 1((1)proceedingIn accordance with the authorizationcontained inSection 10(1) of the Act,. the Director of the-Board's Region15 (herein calledtheRegionalDirector) instituted aproceeding in the UnitedStatesDistrictCourt for, theEastern District of 'Louisiana'fora temporary injunction torestrain respondent fromcontinuingto:-engage in theconduct set forth in the chargeallegingits violation ofnonferrousmetal workof U.S.No. 10 gauge or its equivalent or—fightergaugeand allother materials used in lieu thereof..- . and (d),all-otherwork included in the jurisdictionalclaims,of Sheet MetalWorkers'International Association:' The contract, further provided that"none-butjourneyman and apprentice sheetmetal workers shall be employed on anywork described [above]."11G.C. Exh. 2, Attachment 1.12G.C. Exh. 2, Attachment 3.13This followedthe granting of an injunction pursuant to Section 10(1)of the Act,the issuanceof whichwill bemore fullydiscussed below. SHEET METAL WORKERS, LOCAL NO. 11Section 8(b)(4)(D). Concluding that there was reasonablecauseto believe that the violation charged had occurred,14the court on September 4, 1969, issued an injunction,15which by its terms is to remain in effect "pending the finaldispostion of the matters involved pending before theNational Labor Relations Board" enjoining respondentfrom,In, any manner or by any means, including picketing,work stoppages,. refusal to refer employees uponrequest, . orders, directions, instructions, requests - orappeals, however given, made or imparted, or by anylike or related acts or conduct, or permitting any such toremain in existence or effect, engaging in, inducing orencouragingany individual employed by CorrugatedAsbestosConstr'actors, Inc., 'or any other personengaged in ' 'commerce, or in an industry affectingcommerce,`'to engage in a strike or refusal in the courseof his employment, to use, manufacture, process,transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to-perform anyservice, or in any manner or by any means threatening,coercing, or restraining Corrugated Asbestos Contrac-tors, Inc., or any other person engaged in commerce orin an industry affecting commerce, where in either case.,an, object thereof 'is to force, or require CorrugatedAsbestos Constructors, Inc., to assign the work of'installingReynolds V-beam siding to employees whoare'members,- of, or represented by, Respondent SheetMetal Workers International Association, Local UnionNo. -11, rather than to employees who are members of,or represented by, the International Association ofBridge,Structural and - Ornamental IronWorkers,AFL-CIO, or to employees who are not members of, or,represented` by, 'Respondent SheetMetalWorkersInternational Association, Local Union No. 11.5.The 10(k) proceeding-As required in cases such as this by Section 10(k) of theAct the Board conducted a hearing to "determine thedispute" which gave rise to'the charge alleging respondent'sviolation, of Section 9(b)(4)(D). On the record there made i6the Board, on February 13, 1970, issued its Decision andDetermination of Dispute (181 NLRB No. 27).As there set- forth, the Board found "that [respondent's]contract 'cancellation and refusal to continue supplyingSheet Metal Workers [to Corrugated"] for any purpose wereto be used as a,means of requiring [Corrugated] in thefuture to assign the disputed work to employees' representedby Sheet Metal Workers." Upon these findings the Boardconcluded "that there is reasonable cause to believe that[respondent] engaged in . . . action [proscribed by Section8(b)(4XD)of the Act] with an object of forcing14The court'sopinionis reportedat 304 F.Supp 684. As earlier noted,the record of the proceeding here being discussed was received in evidenceas G.C. Exh. 2.15,Respondent's Exhibit(Resp.Exh.) 1.16This record,as has already been noted,was received in evidence asG.C. Exh. 3.17On the basis of whatwas said by Edward Carlough, Jr., anofficial ofthe International,and SidneyLeBlanc, respondent's business manager, attheMay 27,1969,meeting of sheetmetalcontractors,which has beendescribed atlength earlier in this Decision,I share theview expressed by37[Corrugated]to assign work to; employees who are membersof or, represented by Sheet Metal Workers,InternationalAssociation or its Locals, rather than the Iron' Workers?'14a.ving arrived at this conclusion,the Board,consideredthe merits of the dispute and awarded the disputed work to,Corrugated's employees represented by Iron WorkersUnion. Concomitantly, the Board determined'that respon-dent "is not entitled, by means proscribed by Section8(b)(4)(D) of theAct,-to force or require [Corrugated] to,assign the [disputed] work to members or-,employeesrepresented by Sheet Metal Workers International Associa-'tion or any Local thereof." Finally, the- Board, directedrespondent, within 10 days, to notify,the Regional Director"in writing, whether or not it will refrain, from forcing orrequiring [Corrugated], by means proscribed by Section,8(b)(4XD), to assign the work i i,. dispute in a mannerinconsistent with[its] determination."C.Facts Concerning Respondent's Alleged"" Violationof Section. 8(b)(4)(D) of the Act1.Respondent's conduct and object,,Ihave already made findings concerning, respondent'sconduct preceding the issuance of'the injunction and theBoard'sDecision and Determination of Dispute.In sum,these included:_1.Respondent's cancellation of its ' contractwith-Corrugated which expired on May 31, 1969-2.Respondent's notice to Corrugated, that it would notagain enter into contracts with" Corrugated or refer itsmembers- to Corrugated for employment until Corrugatedagreed to assign the "disputed work to .employees represent-ed by respondent- or its sister locals rather `than toemployees represented by Iron Workers Union.'3.Respondent's order to its members to stop workingfor Corrugated.I further find that an object of respondent's foregoingconduct, especially its cancellation of, and,refusal to renew,,Corrugated's contract,'7 was to force orrequire Corrugatedto assign the disputed "work to employees represented byrespondent or its sister locals" rather than to employeesrepresented by Iron Workers Union.18-2.Events following the issuance- of the injectionand the Decision, and" Determination of: Dispute=The employees who stopped working for Corrugatedwhen ordered to do so by, Sidney' LeBlanc,respondent'sbusiness manager, returned `to " their jobs in Corrugated'sfabrication shop a few days-after the injunctionwas issued.The conditions under which-they havewoikedsin&theirand their rates of pay conformed to those set forth inrespondent'spresently 'effective `collective-bargingtheBoard in its Decision and Determination of Dispute, "that [the]contract cancellation[was Ito be used as a means ofTreguiring[Corrugated ]in the future to assign the disputed work to employees represented by Sheet"Metal Workers.isThe proofin` support,of my findings as to respondent's conduct andobject iscontained in the re`cords' of the-pi oceedings instituted underSection 10(k) and 10(1) of the Act,both of which were received in evidencepursuant to agreement of the parties..Nothing was adduced at the instantrial to warrant different findings. 38DECISIONS OF, NATIONAL LABOR RELATIONS BOARDagreement-with the Association. Both, before, ' and since,their work stoppage these employees were, and-have been,members ingood standing of respondent,' and respondenthas accepted dues from -them since their return to work forCorrugated.The current contract between respondent and theAssociation requires,members of, the Association tocontribute to,health,and welfare, pension,and retirement',vacation—industry;,and apprenticeship funds (herein calledfringe-benefit . funds).Since at, . least; October 1969,respondent has accepted Corrugated's contributions, in therequired amounts, to, these' funds. In this, connection,respondent has been furnishing Corrugated with forms onwhich to report its contributions.'9On February 24, 1970,20 within the time prescribed fordoing so in the Board's Decision and Determination ofDispute, respondent notified the Regional Director, inwriting, that it "will refrain from forcing or requiring[Corrugated] by means proscribed by Section 8(b)(4)(D) toassign the [disputed work] - to members or employeesrepresentedby,Sheet Metal Workers International Associa-tion or any Local thereof." 21,,Four days later Corrugated offered to "sign a contractwith [respondent] on the same terms and conditions asothers in the New Orleans area."22 Respondent refusedtoaccept this proposal. Instead, on March 30 respondent senta letter to Corrugated stating that it "renounces anddisclaims any interest whatsoever in' representing any ofyour employees "23 ,On at least two subsequent occasionsCorrugated repeated its offer, to enter into a contract withrespondent, but respondent has persistedin its refusal to doso_.-LeBlanc, respondent's business manager, testified thatrespondent accepted Corrugated's contributions to thefringe' benefit funds after the issuance of the injunctionbecause respondent's lawyer' advised him that the injunc-tion required this of respondent: Although LeBlanc did nottestify concerning respondent's reason for , accepting duesfrom its members who resumed their employment withCorrugated after the-injunction, respondent, in its brief,advances essentially , the same reason for this as LeBlancgaveregarding respondent's acceptance of Corrugated'scontributions to the fringe benefit funds.'Respecting the disclaimer" letter LeBlanc stated that areason forsending it was his feeling that it was "not worth[his] time, trouble or efforts or' :the cost to [respondent] tobe involved , with an independent contractor, [whoemplpyed] just ... four people." Testifying further in,thisregard, LaBlanc acknowledged that if the dispute had notarisenin Kansas City respondent would not-have had "anyreason to disclaim interest in representing 'Corrugated'semployees," and would not have 'done so'"unless[respondent] had problems here locally", which, LeBlancstated, had not been the, case "up until that time."19 See&C. Exhs. 7A through 7S.20'All dates subsequently mentioned without statinga yearfallwithin1970.D. Contentionsand Concluding FindingsConcerningRespondent'sAlleged Violation of Section 8(b)(4)(D)of the ActI have foundthat an objectof respondent's conduct incausing a work stoppage among Corrugated's employees,canceling and refusing to renew its contract with Corrugat-edwhich expired on May 31,1969,and notifyingCorrugatedthatit would not again enter into contracts` withCorrugatedor refer its members-to"' "Corrugated foremployement was to force or require Corrugated to assignthe work in dispute to employees representedby,respon-dent or its sister locals rather than,to employees representedby Iron Workers Union. Upon,these findings theK,conclu-sion that respondent violated Section 8(b)(4)(D) o(the Actappears inescapable, and respondent does not, make acontrary argument.But this does.not - complete the inquiry.What mustfurther be determined is whether-respondent complied withthe Board'sDecision and Determination of Dispute. If ithas, this ends the matter and complaint must be dismissed.If it has, not,the complaint must be sustained and, anappropriate remedial order, entered.TexasContractingCompany etal,166 NLRB 869, 8,70, enfd.409 1.2d 709(C.A. 5); NewYork.Times Company,154 NLRB 1122,1124.Respondent argues that by notifying,theRegionalDirector,that it"willrefrainfrom forcing or, requiring[Corrugated]by means.proscribed by' Section 8(b)(4XD) toassign the, [disputedwork],tomembers or employeesrepresentedby SheetMetalWorkersInternational Associa-tion or any Localthereof,"and by refraining from suchconduct,itdid all it was,requiredto, do, byway ofcompliancewith the Decision and Determination ofDispute.Respondent contends further that its disclaimer ofinterest in representing Corrugated's-'employees,which iturges,on brief, "was bona fide . . . and effected atermination of the pre-existing bargaining relationshipbetween[respondentand Corrugated]'justified its refusal'to enter into a collective-bargainingcontract-with Corru-'Lgated in accordancewith, their past practice.I do not agreewith eithercontention.Nor doI agree that the disclaimerwas "bona fide."Inits Decision and Determination of Dispute the Boardexpressed the opinion,in which I concur, that,respondent'scancellation of its, contract with Corrugated was `,'used as ameans of requiring[Corrugated]in the future to assign thedisputed work to employees represented-by, Sheet Metal.Workers."Accordingly, regardless of the good faith ofrespondent'sdisclaimer,in orderfor respondentto comeinto full compliance,with the Board'sDecision andDetermination of Disputeitwould havehad to_acceptCorrugated's offer to"sign a contract with [respondent] onthe same terms and conditions as others in'the New Orleansarea."By rejecting this offer and by persisting in its refusalto enter into a contract with Corrugated..on terms andconditions identical with those contained in its' currentagreement with the Association in accordance with past21Resp. Exh. 3.'22G.C. Exh. 4.23G.C. Exh.'5. SHEETMETALWORKERS,LOCAL NO. 11practice,respondent-has failedto complywith the Board'sDecision and Determination of Dispute.Despite my foregoing conclusion,I will assume,though Ido, not so decide;that had respondent effectively dis-claime&a representative interest in' Corrugated's employ-ees,'this,even-in°'f,he.'circumstances present here, wouldhave excused,r'espondent's refusal to enter into a collective-bargaining agreement with Corrugated and respondent'sfailure,thereby,to; comply fully with the Decision andDetermination of Dispute.Ifind,however,that theeffectiveness of respondent's disclaimer is belied by itsconduct.;"[Al disclaimer to be,effective must be unequivocal andmust have been made in, good, =faith.A union's `barestatement',of, disclaimer is not sufficient to establish that ithas abandoned its claim to representation if the surround-ing circumstances justify,an' inference,to the contrary.'Theunion's conduct must not be',`inconsistent'with its allegeddisclaimer."Texlite, Inc.,1.19aNLRB 1792,1798-99— enfd.266 F.2d 349(C.A. 5). (Footnotes ommitted.)InTexlitethe' Board found that the disclaimer thereunder consideration"was a tactical maneuver and not agood-faith renunciation of its representation rights." 24This,because notwithstanding the disclaimer the employeesconcerned continued to be members of the union,the unioncontinued to receive contributions to its welfare fund inbehalf of those employees from the employer involved, andthe union had indicated a willingness to contract with theemployer under conditions laid down by the union. Theseelements,and more,are present here and show,like thedisclaimer inTexlite,that respondent's disclaimer was not"a good-faith renunciation of its representation rights," buta mere"tacticalmaneuver"to avoid compliance with theBoard's Decision and Determination of Dispute.Thus, Corrugated's shop employees,upon returning towork after the work stoppage induced by respondent,continued to be members of respondent.Respondentaccepted,and continues to accept,Corrugated'scontri-butions to the fringe benefit funds in behalf of theseemployees.Finally,asSidney LeBlanc, respondent'sbusiness manager,testified,respondent would have beenwilling to contract with Corrugated had the Kansas Citywork assignment problem not arisen.In other words,respondentwould not have refused to enter into anagreement with Corrugated if Corrugated had accepted theconditions contained in respondent's contract cancellationnotice;namely,Corrugated's compliance with the decisionof the National Adjustment Board requiring Corrugated toassign the work in dispute to members of respondent or itssister locals.There are,in addition,other factors present whichlikewise indicate that respondent's disclaimer lacked goodfaith.These consist of respondent's acceptance of duesfrom its members who returned to work for Corrugated andrespondent's furnishing of forms to Corrugated for its usein reporting its contributions to the fringe benefit funds.Tracking testimony given by LeBlanc,respondent's24 119 NLRB 1799.25Nowhere within the four corners of the injunction is it made toappear that respondent is obliged to do more than to refer employees toCorrugated on request;to refrain from coercion,picketing,or striking; and39businessmanager,concerning informationwhich hereceived from respondent's lawyer,-,respondent seeks toexplain away its acceptance of dues from itsmembers whowent back to work,forCorrugated,,itsacceptance ofCorrugated's contributions to the fringe benefit funds, andits furnishing of fringe benefit reporting forms to Corrugat-ed by arguing that-itswas advised by its lawyer.that theinjunction required it to do these things.So clear,however,are the provisions of the injunction thatrsuch advice seemsto have been unwarranted.m This being so,respondent isaccountable for conduct inconsistent with its disclaimernotwithstanding that its lawyer,moved,obviously, by anabundance of caution,counseled respondent to act in thismanner.Cf.N.L.R B. v. Keystone Floors,,Inc., etc.,306 F.2d560, 564(C.A.3).Concerning the disclaimer letter itself—LeBlanc testified itwas sent because Corrugated employed only four peoplewho would be covered by a contract and that for this,reason"to be_involved" with Corrugated was ,"not worth [his]time,trouble or efforts or the cost to[respondent]."Nevertheless and despite the few people employed byCorrugated LeBlanc stated,in almost his very next breath,that respondent would have had no reason to disclaim hadthe work assignment dispute not arisen in Kansas City,Regardless of anything else, this persuadesme thatrespondent did not disclaim in good faith,but merely as a"tacticalmaneuver"to evade complying with the Board'sDecision and Determination of Dispute.Accordingly,I conclude that respondent's disclaimer ofinterest in representing Corrugated's employees was invalidand did not excuse respondent's refusal to enter into acollective-bargaining agreement with Corrugated and itsfailure, to this extent,to comply with the Board'sDecisionand Determination of Dispute.IV. THE EFFECT OF RESPONDENT'S UNFAIR LABORPRACTICES UPON COMMERCERespondent'sunfair labor practices,as found above,occurring in connection with Corrugated'soperationsdescribed in section I, above,have a close, intimate, andsubstantial relationship to trade, traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that respondent engaged in unfair laborpractices within the meaning of Section 8(bX4)(D) of theAct,my recommended Order will require respondent tocease and desist therefrom and to take such affirmativeaction as will effectuate the purposes of the Act.In committing the foregoing unfair practices respondent,among other things, canceled, and refused to renew, itscontract with Corrugated which expired on May 31, 1969.To remedy this my recommended Order will obligaterespondent to accept Corrugated's offer to enter into ato refrain furtherfrom encouragingemployeesto strike,where an object ofany such conduct falls within the proscription of Section 8(b)(4)(D) of theAct. 40DECISIONSOF NATIONAL:LABOR RELATIONS BOARDcollective-bargaining agreement- .which, if Corrugated sorequests; will be, in-accordance with^the past practice of theparties,- in, all respects identical with the contract in forcebetween respondent and the Association on the effectivedateof-my recommended Order.'Upon- the basis of tthe fore-gougfindings of fact and uponthe entirerecord innthis case, I make the following:'CONCLUSIONS `OF LAW1.Corrugated is an, employer within the meaning ofSection2(2) of the Act:and: is engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.Respondent and Iron Workers Union are labororganizationswithin the meaning of Section 2(5)-of the Act.3sThe;w'•rork in disputeconsistsof the erection andinstallationof material known; as Reynolds V-beam metalsheetingor siding -with corrugationsin excessof 5 inchesapart.4.Respondent has not .complied with the Decision and`determination of Dispute issued by the Board on February13, 1970 (181 NLRB No. 27).5. <By noncomplying with_the Decision and -Determina-tion- of Dispute, as set forth in Conclusion^of, taw 4, above,by causing ^ work, stoppages and strikes among Corrugated'semployees, by canceling its collective-bargaining agree-,ment with Corrugated, by notifying' Corrugated that it`would not again enter into collective-bargaining' agreements with Corrugated or refer its members ' toCOnugatedfor employment, and by refusing-to enter into a, collective-bargaining agreement with Corrugated, in"order to`forceor'requireCorrugatedto=° assignthe`work "described inConclusion of Law 3, above, to employees represented byrespondent or' its sisteri"466AIS rather than `to employeesrepresented by IronWorkersUnion,respondent 'hasengaged,"and is engaging,in unfair labor practices withinthe meaning of Section 8(bX4)(i) and (ii)(D) of the Act.6.;The unfair labor practices engaged in by respondentas set forth in Conclusion of Lave 5; above, affect commercewithin the meaning of Section 2(6) and°(7)6fthe tact.[Recommended Order omitted from publication.]